Case 2:20-cv-05282-DSF-E Document 91 Filed 04/22/21 Page 1 of 1 Page ID #:1083
                                                                         JS-6




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA



    VATCHE AGOPIAN,
          Plaintiff,                    CV 20-5282 DSF (Ex)

                    v.                  JUDGMENT

    FEDERAL EXPRESS
    CORPORATION, et al.,
          Defendants.



     The Court having granted Defendant Federal Express Corporation’s
   motion for summary judgment,

      IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
   the action be dismissed with prejudice, and that Defendant recover
   costs of suit pursuant to a bill of costs filed in accordance with 28
   U.S.C. § 1920.



    Date: April 22, 2021                ___________________________
                                        Dale S. Fischer
                                        United States District Judge
